DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendment filed June 14, 2022 has been entered. Claims 1-17 are pending. Claims 9-16 are withdrawn. Claims 1-6 are amended. Claims 1-8 and 17 are currently under examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on October 14, 2020 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Request for Rejoinder
Applicant’s request for rejoinder is moot because no claim is in condition for allowance.

Claim Objections – withdrawn
Objection of claim 3 is withdrawn in view of Applicant’s amendment to recite the "recombinant DNA construct of claim 1 or claim 2" to overcome minor informalities.
Objection of claim 4 is withdrawn in view of Applicant’s amendment to delete the limitation “archae”, which was spelled incorrectly.

Claim Objections – new objection necessitated by Applicant’s amendment
Claims 1 and 2 are objected to because of the following informalities:  claims 1 and 2 recite the limitation “a 5’ UTR of the promoter” in line 2 of each claim.  The claim currently reads as if the promoter has a 5’ UTR, which promoters do not.  The Office suggests amending “a 5’ UTR of the promoter” to “a 5’ UTR, wherein the Pol-II promoter and the 5’ UTR are from the same gene” in claims 1 and 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - withdrawn
Rejection claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of Applicant’s amendments to claim 1 to clarify that the 5’ UTR refers to the 5”UTR of the Pol-II promoter, to claims 1 and 2 to correct for insufficient antecedent, to claim 4 to delete reference to archaea and to claim 4 to correct for an improper Markush group.

Claim Rejections - 35 USC § 103 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nunn et al. (WO 2015/138855A1; published on September 17, 2015) and Hoge et al. (US20160367702A1; published December 12, 2016 with priority to July 11, 2013). This rejection is maintained but has been modified in view of Applicant’s amendment to claims 1 and 2 to recite the limitation “a 3’ processing element operably linked to the polynucleotide” and the addition of claim 17.
Nunn et al.’s disclosure is directed to expression vectors containing a nucleic acid encoding an RNA polymerase promoter, a ribozyme, a CRISPR-Cas9 single guide RNA, and an RNA polymerase terminator, where the ribozyme is 5 ' to the CRISPR-Cas9 single guide RNA, as well as ribonucleic acids encoded thereby. Further provided are fungal cells containing an expression vector described herein, as well as methods of fungal genome engineering through use of an expression vector described herein (abstract).
Regarding claim 1, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A). Nunn et al. teaches that an sgRNA may contain the sequences necessary for Cas9 nuclease activity (CER domain) and a target sequence (variable targeting domain) complementary to a target DNA of interest (paragraphs 0038-0039). Nunn et al. further teaches CRISPR-Cas9 complexes and sgRNA that binds to a target DNA sequence and directs Cas9 nuclease activity to that DNA locus (paragraphs 0036 and 0039). Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003). Nunn et al. further teaches expression vectors comprising an RNA Pol-II promoter operably linked to a gene encoding an sgRNA lacking an additional processing element, in this case lacking a 5’ ribozyme (underlined for emphasis; Example 2, paragraph 0125).
Regarding claim 2, Nunn et al. teaches nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A). Nunn et al. further teaches a putative Cas9 protein may be complexed with sgRNA or crRNA and tracrRNA (paragraph 0044). Nunn et al. further teaches crRNA and tracrRNA ribonucleotides base pair and form a structure required for the Cas9-mediated cleavage of target DNA (paragraph 0037). Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003). Nunn et al. teaches guide RNA lacking additional processing elements (paragraphs 0125 and 0044).
Regarding claim 3, Nunn et al. teaches fungal cells comprising the recombinant DNA of claims 1 or 2 (paragraph 0003 and abstract).
Regarding claim 4, Nunn et al. teaches the recombinant DNA construct of claims 1 or 2, wherein the eukaryote can be a microbe, a yeast, a non-conventional yeast, a fungus, a plant, a non-human animal, and an insect (paragraphs 0062-0064 and paragraph 0072).
Regarding claims 5 and 6, Nunn et al. teaches expression vectors comprising nucleic acids encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A). Nunn et al. further teaches crRNA and tracrRNA ribonucleotides base pair and form a structure required for the Cas9-mediated cleavage of target DNA (paragraph 0037).
Regarding claim 7, Nunn et al. teaches the expression vector of claim 6, further comprising nucleic acids encoding a Cas9 protein and "Cas9" polypeptide is a polypeptide that functions as a nuclease when complexed to a guide RNA, e.g., an sgRNA. (paragraphs 0008 and 0043).
Regarding claim 8, Nunn et al. teaches an expression vector of claim 6, wherein the vectors for genome engineering used to create a DNA deletion of one or more base pairs, a DNA insertion of one or more base pairs, to create a mutation, or introduce a nucleic acid  encoding a gene of interest to the host cell (least one nucleotide encoding a polynucleotide modification template or donor DNA; paragraphs 0077-0081).
However, Nunn et al. does not teach a recombinant construct comprising a Pol-II promoter fused to its 5’UTR and further does not teach a recombinant construct comprising a 3’ processing element operably linked to the polynucleotide, wherein the 3’ processing element is a ribozyme.
Hoge et al.’s disclosure is directed to compositions comprising and methods of using synthetic polynucleotides encoding CRISPR related proteins including dCAS9 and synthetic sgRNAs targeting a gene of interest (abstract). The synthetic polynucleotides and synthetic sgRNAs can be used to modulate transcription, e.g., in therapeutics and/or clinical and research settings (paragraph 0002).
Regarding claims 1-2 and 17, Hoge et al. teaches a DNA construct for the sgRNA with the gRNA, a T7 promoter and an RNA polymerase specific 5’UTR, e.g., T7 polymerase 5’UTR (paragraphs 0665 and 0709).  Hoge et al. further teaches synthetic polynucleotides with either the 5′- or 3′-end of the cDNA template encoding a ligase ribozyme sequence (paragraphs 0049 and 0051).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the polynucleotide constructs containing no 5’ processing element of Nunn et al. with the construct including an RNA polymerase promoter fused to its 5’UTR and a 3’ ribozyme processing element, as described by Hoge et al.  Nunn et al. teaches nucleic acid constructs encoding an RNA polymerase II promoter (TDH3) operably linked to a sgRNA (Example 2 on p. 32, paragraph 0125-0127 and Fig. 3A) and CRISPR-Cas9 complexes and sgRNA that binds to a target DNA sequence and directs Cas9 nuclease activity to that DNA locus (paragraphs 0036 and 0039).  Nunn et al. teaches expression vectors and ribonucleic acids may be used in fungal cells and in methods of fungal genome engineering (paragraph 0003).  Hoge et al. teaches a DNA construct for the sgRNA with the gRNA, a T7 promoter, and an RNA polymerase specific 5’UTR (paragraphs 0665 and 0709).  The ordinary artisan would have been motivated to combine the teachings of Nunn et al. and Hoge et al. because Hoge et al. teaches that incorporating a 5’UTR into the polynucleotides, primary constructs and/or mmRNA enhances the stability of the molecule.  Additionally, Nunn et al. teaches an expression vector with a pol II promoter WITHOUT a 5’ ribozyme and discusses that the presence of the 5’ ribozyme can increase the presence of cellular sgRNA, but that expression vectors tested with pol III promoters had 100% genome targeting efficiency without the 5’ ribozyme (paragraph 0134).  The skilled artisan would have been motivated to test out expression vectors with and without additional processing elements such as ribozymes through routine optimizations.  The ordinary artisan would have had a reasonable expectation of success because Nunn et al. and Hoge et al. are directed to polynucleotides encoding CAS9 for gene editing in clinical and research settings. Thus, the claimed invention as a whole is prima facie obvious.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that there is no teaching nor suggestion in the prior art of expressing an sgRNA construct comprising a 3' processing element but no 5' processing element. However, Example 4 of the present application demonstrates that Pol-Il-driven expression of an sgRNA from a construct comprising both a 3' processing element (specifically an HDV ribozyme) and the 5' UTR of the promoter is more effective in driving mutation than a construct comprising only either a 3' processing element or the 5' UTR of the promoter.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant is reminded that Nunn et al. teaches an expression vector with a pol II promoter WITHOUT a 5’ ribozyme and discusses that the presence of the 5’ ribozyme can increase the presence of cellular sgRNA, but that expression vectors tested with pol III promoters had 100% genome targeting efficiency without the 5’ ribozyme (paragraph 0134).  Applicant is further reminded that Hoge et al. teaches constructs with ribozymes at the 3’ end (paragraphs 0049 and 0051).
Applicant further argues that there is no teaching nor suggestion in Nunn et al and Hoge et al of expressing an sgRNA construct comprising a 3' processing element but no 5' processing element. Based on Nunn et al and Hoge et al, the skilled person would be motivated to use a construct comprising either a 5' ribozyme or lacks such a ribozyme. As such, the skilled person would have had no expectation of success in gene editing using a construct as currently claimed, and accordingly would have had no motivation to generate such a construct.  As discussed in the 103 discussion above, the skilled artisan would have been motivated to test out expression vectors with and without additional processing elements, such as ribozymes, on the 5’ and 3’ ends through routine optimizations.  

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636